DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 2/18/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-6, and 8-18 stand rejected. Claims 3 and 7 are cancelled. Claims 1-2, 4-6, and 8-18 are pending.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Applicant argues the 103 rejection on Pg9-11. Applicant argues claim 1, specifically, “Alpha teaches the opposite structure: The inlet is connected to an outer chamber and the outlet is connected to an inner chamber.” The Examiner respectfully disagrees. Claim 1 recites “a filter element that divides the housing into an inner inlet chamber…and an outer outlet chamber…” Although the claim indicates that the inlet chamber may be connected to the inlet, and the outer chamber be connected to the outlet; the claim is still considered broad as there is no recitation of the inner chamber being considered an inner and an outer chamber being considered an outer relative to what component. Currently, Alpha Fig. 1, the space of pressure chamber 24 can be seen as an inner chamber, while the chamber connected to the outlet port 40 can be seen as the outlet chamber.

Applicant further argues that “Alpha’s suction element is arranged outside the filter element”. The Examiner respectfully disagrees. As noted in the argument above, the filter element is seen to provide a 

Applicant further argues the combination of Alpha and Hecking; and that “the Final Rejection fails to appreciate the present invention does the exact opposite of what Alpha teaches: Dirt particles are suctioned off a filter surface towards the center of the claimed device…the inlet is on the inside of the filter, and consequently dirt particles accumulate on the inside of the filter” The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inlet being on the inside of the filter, and having dirt particles accumulating on the inside of the filter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues claim 15 on Pg11 and indicates that, “rotary suction device 80 is not axially displaceable between a filter operating position and a backflushing position. Rather only piston 140 can move in 2 separate positions for backwashing or not backwashing, but piston 140 is not the suction element.” The Examiner respectfully disagrees, and notes that the claim utilizes comprising language.
The transitional phrases "comprising" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co.,
Thus, there is no limitation within the instant claims that indicates why incorporating piston 140 as a part of the suction element is not acceptable. As such, the movement of piston 140 is seen to provide the filter with two operating positions, normal operation and backflushing operation.

Applicant’s arguments, see Arguments/Remarks Pg7-8, filed 2/18/2022, with respect to 112(a) rejection and claim objections have been fully considered and are persuasive.  The claim objections and 112(a) rejection of claim 1 and its dependents have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779